Citation Nr: 1043059	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1967.

This matter comes before the Board on appeal from a December 2008 
rating decision issued by the Department of Veterans' Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO), on behalf of 
the VARO located in Winston-Salem, North Carolina, which denied 
the Veteran's claim for service connection for PTSD because the 
evidence submitted was not new and material.  

The Board observes that the characterization of the Veteran's 
claim to reopen has changed during the pendency of this appeal.  
Initially, the Board notes that service connection was previously 
denied for PTSD in December 2004 and June 2006 rating decisions.  
Subsequently, in May 2008, the Veteran informed the RO that he 
wished to reopen the service connection claim for PTSD.  In 
accordance with the Veteran's request, the RO adjudicated the 
present issue as a petition to reopen a claim of service 
connection for PTSD.  However, as discussed in more detail below, 
the medical evidence of record indicates that the Veteran has 
been diagnosed with various mental health disorders, including 
PTSD and depression.  Although not initially claimed by the 
Veteran, the Board is expanding his claim to encompass all 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  In a June 2006 decision, the Veteran was denied service 
connection for PTSD because he had not provided specific, 
verifiable stressor information.  The Veteran did not appeal that 
decision, and it became final.  

3.  Evidence received since the June 2006 rating decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, namely stressor 
corroboration, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for PTSD may be, and is, reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service connection 
for PTSD, inasmuch as the determination below constitutes a full 
grant of that portion of the claim, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in notice 
timing is harmless.

Laws and Regulations for New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for PTSD was last 
denied by the RO in June 2006.  The evidence of record at that 
time consisted of service treatment records, private medical 
records dated October 2004, July 2005, and November 2005, and 
Veteran-reported stressor statements received in July 2004 and 
February 2006.  

Service treatment records contain no complaints, diagnoses, or 
treatment of any psychiatric or psychological disorders.  

Post-service, private treatment records contain diagnoses of PTSD 
in October 2004, July 2005, and November 2005.  The July 2005 
private psychiatrist indicated that the Veteran witnessed 
Buddhist Monks setting themselves on fire and that he saw dead 
Vietcong bodies on display.  In the Veteran's July 2004 and 
February 2006 stressor statements, he attributed his PTSD 
disability to these claimed stressors, as well as the sights and 
sounds of war, exposure to death at a young age, and inability to 
deal with the events of war.  

In a May 2006 memorandum to the file, the RO determined that the 
information required to verify the stressful events described by 
the Veteran was insufficient to send to the Joint Services 
Records Research Center (JSRRC).  It stated that the general 
stressors submitted by the Veteran in his stressor statements and 
the stressors referenced in the July 2005 psychiatry report were 
not verifiable through combat record.

In the June 2006 decision, the RO determined that the Veteran had 
not submitted the specific information needed to verify his 
claimed stressors.  The Veteran filed a request to reopen his 
claim for service connection for PTSD in May 2008.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all evidence 
submitted by or on behalf of a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

The evidence received since the June 2006 rating decision 
includes private treatment records from a psychiatrist, Dr. E. W. 
H., dated July 2005 through December 2009, a "buddy statement" 
from V. M. R. dated November 2008, and a December 2008 statement 
from the Veteran.  

The private psychiatry notes document symptoms and treatment of 
PTSD.  A July 2005 note lists the Veteran's reported military 
stressors as witnessing monks put themselves on fire and seeing 
dead bodies of Vietcong on display in April 1966.  Additionally, 
he claimed that he would see lights and hear bombs go off.  

In his November 2008 letter, the Veteran's friend, Mr. R., wrote 
that while he and the Veteran were stationed together in Saigon, 
they witnessed piles of dead bodies put on display in April or 
May 1966.  In a December 2008 statement, the Veteran argued that 
his friend, Mr. R., verified his claimed stressors and that he 
should be granted service connection for PTSD.  

The Board notes that the evidentiary standard outlined in 38 
C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  75 Fed. Reg. 39843, 39852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).  

In the supplementary information provided with the new PTSD 
regulations, the drafters explained that some commenters 
suggested that the rule should be applied retroactively to claims 
that were finally denied by VA before the effective date of the 
regulation, as is the case with this claim.  However, Congress 
has provided that, once a decision on a claim for veterans 
benefits has become "final," the claim will not thereafter be 
reopened or allowed, except (1) when new and material evidence is 
submitted, and (2) when there is clear and unmistakable error 
warranting a revision to a final VA decision.  See 38 U.S.C. 
§§ 5108, 5109A, 7111.  The drafters further pointed out that this 
rule was not and will not have been in effect for a claim that 
was finally denied before the rule's effective date.  Therefore, 
VA will not apply the rule to claims that were finally denied 
before the effective date of the rule unless new and material 
evidence is submitted.  75 Fed. Reg. 39843, 39851 (July 13, 
2010).

The Board concludes that the additional evidence associated with 
the claims file since the June 2006 decision is new and material 
evidence.  The "buddy statement" from Mr. R. in November 2008 
corroborates one of the Veteran's alleged stressors (that he 
witnessed piles of dead bodies in Saigon in Spring 1966).  This 
corroboration is evidence that was not previously submitted to VA 
decision makers and relates to an unestablished fact necessary to 
substantiate the claim.  Thus, the letter is new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Therefore, as new and material evidence has been received, the 
claim for service connection for PTSD is reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen a claim of service connection for PTSD is 
granted.


REMAND

As discussed above, the evidentiary standard outlined in 
38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that if a stressor claimed by the veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  75 Fed. Reg. at 39852.

Although the private physician treatment notes from July 2005 to 
December 2009 indicate a diagnosis of PTSD, the revised 
regulation requires a diagnosis by a VA psychiatrist or 
psychologist.  Therefore, a remand is necessary for a VA 
psychological evaluation by a VA or contract psychiatrist or 
psychologist to determine the nature and etiology of any claimed 
psychiatric disorder.   

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (1) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(2) establishes that the veteran suffered an event, injury or 
disease in service; (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (4) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Here, private 
treatment records show a current medical diagnosis PTSD and lay 
stressor statements about events that the Veteran witnessed in 
service, but there is insufficient medical evidence to determine 
whether his symptoms are related to the claimed stressor.  Thus, 
a VA psychiatrist or psychologist, or a contract psychiatrist or 
psychologist, must determine whether the Veteran has a current 
diagnosis of PTSD, confirm that the claimed stressors are 
adequate to support a diagnosis of PTSD, and determine whether 
the Veteran's symptoms are related to the claimed stressors.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and his 
representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his PTSD and 
whose records are not found within the claims 
file.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure records 
should be documented in the file.  If records 
identified by the Veteran cannot be obtained, 
a notation to that effect should be inserted 
in the file.  The Veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow him the opportunity to obtain 
and submit those records for VA review.

2.  The RO should afford the Veteran a VA 
psychiatric examination by a psychiatrist or 
psychologist to determine whether he suffers 
from a current psychiatric disability, 
including PTSD, which is related to service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The opinions 
provided should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The RO is to provide the 
examiner with a list of confirmed stressors, 
if any.

Based on a review of the record, and 
examination of the Veteran, and considering 
the identified stressors and DD-214, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that he has 
PTSD due to a claimed stressor that is 
consistent with the places, types, and 
circumstances of the his service; in other 
words, in addition to the other information 
provided in the examination report, please 
specifically state whether or not the claimed 
stressor is related to the Veteran's fear of 
hostile military or terrorist activity.  If 
the Veteran is found to have PTSD in 
accordance with DSM-IV criteria, the examiner 
should specify the stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress Disorder 
Examination, revised on April 2, 2007.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative, if any, the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


